Citation Nr: 0106915	
Decision Date: 03/08/01    Archive Date: 03/16/01

DOCKET NO.  99-21 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for emphysema due to 
tobacco use in service or due to nicotine dependence.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The veteran served on active duty from October 1946 to 
February 1955.  This matter came before the Board of 
Veterans' Appeals (Board) on appeal of a March 1999 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Louisville, Kentucky.


FINDING OF FACT

The veteran's claim for entitlement to service connection for 
emphysema due to tobacco use in service or due to nicotine 
dependence was received by VA in December 1998, and this fact 
is not in dispute.


CONCLUSION OF LAW

The claim for entitlement to service connection for emphysema 
due to tobacco use during service or to nicotine dependence 
is without legal merit.  38 U.S.C.A. § 1103 (West Supp. 
2000); Sabonis v. Brown, 6 Vet.App. 426 (1994).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that during the pendency of the 
appellant's appeal but after the case was forwarded to the 
Board, the Veterans Claims Assistance of Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) became 
effective.  This liberalizing law is applicable to the 
appellant's claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  It essentially eliminates the requirement 
that a claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

On July 22, 1998, the President signed the "Internal Revenue 
Service Restructuring and Reform Act of 1998." Pub. L. No. 
105-206, 112 Stat. 685, 865-66 (1998) (codified at 38 
U.S.C.A. § 1103).  This law prohibits service connection for 
death or disability on the basis that it is due to a disease 
or injury attributable to a veteran's in-service use of 
tobacco products.  This law applies to claims filed after 
June 9, 1998.  The veteran filed his claim in December 1998, 
and this fact is not in dispute.  Therefore, the claim for 
entitlement to service connection for emphysema due to 
tobacco use in service or to nicotine dependence must be 
denied as lacking legal merit.  Sabonis v. Brown, 6 Vet. App. 
426 (1994).

Although the RO has not had an opportunity to develop and 
consider the veteran's claim in light of the VCAA, there is 
no prejudice to the veteran.  In this regard the Board notes 
that since the pertinent fact, receipt of the veteran's claim 
after the effective date of the Internal Revenue Service 
Restructuring and Reform Act of 1998, is not in dispute, the 
law is dispositive, and there is no evidence which could be 
obtained to substantiate the veteran's claim.  


ORDER

Service connection for emphysema due to tobacco use during 
service or nicotine dependence is denied.  



		
	Shane A. Durkin  
	Member, Board of Veterans' Appeals


 

